DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 15 were amended, claims 2-6, 14, and 17-20 were canceled, and claims 21-30 were newly added in the response filed on 8/12/2022.  Claims 1, 7-13, 15, 16, and 21-30 are currently pending and under examination.
Response to Amendments/Arguments filed on 8/12/2022
	The Applicant’s amended independent claim 1 to require that step b) is performed in flow and independent claim 15 to require that steps a), b), and c) are performed sequentially in flow.  US 5380927(‘927) does not explicitly teach this limitation, therefore the 35 USC 102(a)(1) rejection of claims 1-13, 15, 16, 18, and 19 as being anticipated by ‘927 is withdrawn.  See p. 3-6 of the OA dated 4/11/2022 and p. 11 of the response.
	The amendments and the arguments on p. 11-15 of the response are also persuasive to overcome the 35 USC 103 rejection of claims 1-13, 15, 16, 18, and 19 as being unpatentable over ‘927.  See p. 7-13 of the OA dated 4/11/2022.  As argued in the response, ‘927 does not teach or suggest using flow chemistry on any of the steps.  Therefore, the rejection is withdrawn.
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 depends from “claim 0”, therefore the claim is indefinite.  The claim originally depended on claim 15.  Therefore, amending claim 16 to depend from claim 15 would overcome the rejection.
Claim Rejections - 35 USC § 112(d)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 24, 25, and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 22, the limitations do not appear to further limit claim 21, from which it depends.  Claim 21 requires that step (a) is performed in flow. Claim 21 depends from claim 1, and claim 1 recites that step (b) is performed in flow, and that step (a) precedes step (b).  Therefore, in claim 21, steps (a) and (b) are already required to be sequentially carried out and under flow conditions.  The same issues apply to claims 24 and 25, regarding steps (a), (b), and (c).  
The Applicant cited [00117-00119] and Figure 6 in the response (see p. 10) to provide support for the newly introduced flow conditions.  However, there is nothing in those sections that limits the term “sequentially” to any specific definition.  Therefore, the term is being interpreted according the broadest reasonable interpretation.  See MPEP 2111.  Paragraph [00119] does describe an embodiment wherein the multi-step operations are performed by feeding the output of one reactor to the inlet of the next reactor and Figure 6 appears to teach that at least steps a) and b) can be carried out without a work-up.  Therefore, if the limitations of claims 22, 24, and 25, are intended to limit the process to one wherein there is no work-up or purification between steps, the current claim language does not appear to be sufficient to do that.  It is improper to import claim limitations from the specification into the claims.  
Claim 30 shares a similar issue.  Claim 30 recites that steps (b) and (c) are sequentially performed with no work-up.  Claim 29, from which claim 30 depends, recites that step (c) is performed with no work-up and claim 28, from which claim 29 depends, recites that step (b) is performed with no work-up.  Claim 28 further requires that step (c) is carried out sequentially after step (b).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Subject Matter free from the Prior Art
	The processes of claims 1, 7-13, 15, 16, and 21-30 appear to be free from the prior art.  The closest prior art is the process of ‘927.  However, ‘927 does not teach or suggest employing flow chemistry in the claimed process.  Nor is there any indication that step b) of ‘927 can be carried out without a work-up before step c) is carried out.  Additionally, the skilled artisan would be required to do a significant amount of experimentation to adapt the process of ‘927 to a flow/telescoped process and the unpredictability of doing so is unknown.  Also see the Applicant’s arguments on p. 11-15 of the response filed on 8/12/2022.  An updated search of the prior art also failed to provide any additional references.  Therefore, the claimed processes appear to be free from the prior art.
	In the interests of compact prosecution, a call was placed to the Applicant’s representative, D. Brian Shortell, on 10/4/2022, to attempt to overcome the remaining 35 USC 112 issues, but the call was not returned.
Conclusion
Claims 1, 7-13, 15, 21, 23, and 26-29 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622